Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of September 12, 2013, is
entered into by and among Lyondell Chemical Company, a Delaware corporation (the
“Company”), LyondellBasell Industries N.V., a public limited liability company
formed under the laws of The Netherlands (the “Parent Company”), and James L.
Gallogly (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is currently employed by the Company pursuant to that
certain Employment Agreement, dated May 14, 2009, by and among the Company,
LyondellBasell AFGP, a societe a responsabilite limitee formed under the laws of
Luxembourg (“SARL”) and the Executive (the “Prior Employment Agreement”), as
modified by the terms of that certain letter to the Executive from the Parent
Company effective on April 30, 2010 (the “2010 Letter”);

WHEREAS, the Parent Company is successor to SARL and has assumed the obligations
of SARL pursuant to the 2010 Letter;

WHEREAS, the Company and the Executive desire to update the Prior Employment
Agreement to reflect the relevant corporate parties and make other revisions to
the terms thereof; and

WHEREAS, the parties hereto intend for the Prior Employment Agreement to remain
in effect, as modified hereby, until May 14, 2014, after which the Prior
Employment Agreement shall be terminated and shall be superseded in its entirety
by this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

1. Effect of Agreement on Prior Employment Agreement. The parties agree that the
Prior Employment Agreement shall remain in effect from the date hereof until
May 14, 2014, at which time this Agreement shall supersede the Prior Employment
Agreement in its entirety, including, without limitation, any provisions of the
Prior Employment Agreement regarding notice of termination.

2. Position, Duties and Location. During the period Executive is employed with
the Company pursuant to this Agreement (the “Employment Period”),

(a) Position and Duties. Executive shall serve as Chief Executive Officer of the
Company and the Parent Company and a member of the Management Board of the
Parent Company, with the duties and responsibilities customarily assigned to
such positions and such other customary duties as may reasonably be assigned to
Executive from time to time by the Board (as defined below) consistent with such
positions. Executive shall at all times report solely and directly to the Board.
All other employees will report to Executive either directly or through other
employees as determined by Executive.



--------------------------------------------------------------------------------

(b) Attention and Time. Executive shall devote substantially all his business
attention and time to his duties hereunder and shall use his reasonable best
efforts to carry out such duties faithfully and efficiently. During the
Employment Period, it shall not be a violation of this Agreement for Executive
to (i) serve on industry, trade, civic or charitable boards or committees;
(ii) deliver lectures or fulfill speaking engagements; or (iii) manage personal
investments, as long as such activities do not materially interfere with the
performance of Executive’s duties and responsibilities as described herein.
Executive shall be permitted to serve on for-profit corporate boards of
directors and advisory committees if approved in advance by the Board, which
approval shall not unreasonably be withheld.

(c) Location. Executive’s principal place of employment shall be located in
Houston, Texas; provided that Executive shall travel and shall render services
at other locations, both as may reasonably be required by his duties hereunder.

3. Compensation.

(a) Base Salary. During the Employment Period, Executive shall receive a base
salary (the “Base Salary”) at an annual rate of not less than $1,650,000. Base
Salary shall be paid at such times and in such manner as the Company customarily
pays the base salaries of its employees. In the event that Executive’s Base
Salary is increased by the Board in its discretion at any time during the
Employment Period, such increased amount shall thereafter constitute the Base
Salary.

(b) Annual Incentive. During the Employment Period, Executive shall be paid an
annual incentive based on the attainment of performance targets to be agreed in
advance each year between Executive and the Board. Executive’s annual incentive
(the “Annual Incentive”) shall be set at a target level of 150% of Base Salary
and shall range from $0 to 200% of Base Salary depending on the level of
achievement of the applicable performance criteria established by the Board in
consultation with Executive, within 90 days of the commencement of the
applicable calendar year. The Annual Incentive shall be payable at such time as
incentive payments are paid to other senior executive officers of the Company,
but in no event later than March 15 of the calendar year following the calendar
year for which the Annual Incentive is earned.

(c) Medium-Term Incentive. During the Employment Period, Executive shall
participate in the LyondellBasell Industries N.V. Medium Term Incentive Plan
(the “MTI Plan”). Executive’s “MTI Target” as defined in the MTI Plan shall be
no less than 125% of Executive’s Base Salary.

(d) Long-Term Incentive Awards. With respect to each year of employment with the
Company during the Employment Period, Executive shall be eligible to receive a
long-term incentive award in the form of an equity award with respect to the
Parent Company’s common stock, which award may consist of restricted stock,
restricted stock units, stock options, stock appreciation rights or other types
of equity-based awards consistent with the Company’s long-term incentive program
as in effect from time to time (the “LTI Plan”), or any combination thereof, as
determined by the Board in its discretion, consistent with the Company’s LTI
Plan (the “LTI Award”), with a targeted value of not less than 600% of the
amount of Base

 

-2-



--------------------------------------------------------------------------------

Salary. The Board’s determination of the amount of LTI Award granted to
Executive shall be based on the Company’s performance, the Executive’s
performance, relevant comparable market information, and other factors at the
Board’s discretion. The terms and conditions of the LTI Awards (including,
without limitation, the form of awards, the purchase price (if any), vesting
conditions, exercise rights, payment terms, termination provisions, transfer
restrictions and repurchase rights) shall be determined in a manner consistent
with the LTI Plan. The target value of the LTI Awards for the 2014 calendar year
shall be prorated to reflect the number of days of Executive’s employment under
this Agreement on and after May 14, 2014. For the avoidance of doubt, the
Emergence Restricted Stock and the Emergence Options, each as defined in the
Prior Employment Agreement, shall not be subject to any recoupment or clawback
policy of the Company unless required by applicable law.

(e) Outstanding Awards and Earned Compensation. Notwithstanding that this
Agreement supersedes the Prior Employment Agreement, Executive’s right in
respect of any Annual Incentive, any award made under the MTI Plan and any award
made under the LTI Plan (the “Continuing LTI Awards”), in each case, which is in
effect at the date this Agreement becomes effective shall continue in full force
and effect in accordance with the terms of such awards, and Executive shall be
credited with service performed prior to the Employment Period in determining
his rights and entitlements thereunder to the same extent as such service would
have been credited in respect of any such award in accordance with such Prior
Employment Agreement. In addition, the Company shall be responsible for and
shall pay any compensation due and owing to Executive under such Prior
Employment Agreement in accordance with the terms thereof that has not been paid
in full by the date this Agreement becomes effective.

(f) Other Compensation and Benefits. During the Employment Period, the Company
shall provide and Executive shall be entitled to participate in or receive
benefits under any pension plan, profit sharing plan, stock option plan, stock
purchase plan or arrangement, health, disability and accident plan or any other
employee benefit plan or arrangement made available now or in the future to
senior executives of the Company on a basis no less favorable than provided any
other senior executive of the Company; provided that Executive complies with the
conditions attendant with coverage under such plans or arrangements. Except as
expressly provided in this Agreement, nothing contained herein shall be
construed to prevent the Company from modifying or terminating any plan or
arrangement in existence on the date hereof, provided that no such modification
or termination adversely affects any award or other entitlement previously
granted to Executive. Without limiting the generality of the foregoing,
Executive shall be entitled to no less than five weeks of paid time off per
calendar year during the Employment Period.

(g) Perquisites; Expenses. During the Employment Period, Executive shall be
entitled to perquisites no less favorable than those provided to any other
senior executive of the Company. In addition, the Company shall promptly pay, or
if such expenses are paid directly by Executive, Executive shall be entitled to
receive prompt reimbursement, for all reasonable expenses that Executive incurs
during his employment with the Company in carrying out Executive’s duties under
this Agreement, including, without limitation, those incurred in connection with
business-related travel or entertainment, upon presentation of expense
statements and customary supporting documentation. Executive shall have any and
all rights afforded to other similarly situated officers of the Company under
any tax equalization, tax

 

-3-



--------------------------------------------------------------------------------

preparation or tax or financial consultation policies, plans and arrangements of
the Company, which rights shall continue in effect following any termination of
Executive’s employment hereunder with respect to any taxable year of Executive
in which any foreign earnings attributable to Executive’s service with the
Company (or any taxes payable in respect thereto, or any adjustment in respect
of such taxes) must be reflected in or otherwise impact Executive’s U.S. income
tax return.

4. Effect of Termination of Employment.

(a) Termination for Cause; Voluntary Termination. Upon termination of
Executive’s employment with the Company, the Parent Company and any Subsidiary
(as defined in Section 7) of the Parent Company (i) by the Company, Parent
Company or Subsidiary for Cause (as defined below) or (ii) voluntarily by
Executive other than for Retirement (as defined below), Executive shall be
entitled to:

(A) unpaid Base Salary through the Date of Termination (as defined below);

(B) any earned but unpaid Annual Incentive for the prior fiscal year;

(C) any expenses owed to Executive; and

(D) any benefits payable or provided in accordance with the terms of any
employee benefit plan (other than any plan of the Company or any of its
affiliates providing severance or termination pay) in which Executive
participates pursuant to Section 3(e) (Section 4(a)(A), (B), (C) and
(D) collectively, the “Accrued Amounts”).

(b) Involuntary Termination Without Cause; Termination Due to Death, Disability
or Retirement. Upon termination of Executive’s employment with the Company, the
Parent Company and any Subsidiary (i) by the Company, Parent Company or
Subsidiary without Cause, (ii) by Executive due to Retirement, or (iii) due to
Executive’s death or Disability (as defined below), Executive (or, in the case
of Executive’s death, Executive’s estate and/or beneficiaries) shall be entitled
to:

(A) the Accrued Amounts; and

(B) become vested, on a pro-rata basis, in Executive’s Annual Incentive for the
year of termination, any award then outstanding under the MTI Plan, any
outstanding LTI Awards and any Continuing LTI Awards that are then outstanding,
with all outstanding options (including, without limitation, those vested prior
to the date of such termination) remaining exercisable for their originally
scheduled respective terms.

With respect to clause (B) above, “pro-rata basis” shall be determined (1) with
respect to an award that vests solely due to passage of time, by multiplying the
award amount by the ratio of the number of days Executive was employed since the
date the relevant award was made (or, in

 

-4-



--------------------------------------------------------------------------------

the case of any performance-based award, any earlier date as of which the
relevant performance period commenced) to the total number of days of service
over which Executive’s rights in respect of such award would have become fully
vested in the ordinary course (which, in the case of any performance-based award
shall be deemed to be the number of days in the performance period); provided
that, with respect to an award that vests due to passage of time and is
contingent upon attainment of performance goals intended to comply with
Section 162(m) of the Internal Revenue Code of 1986, as amended, (the “Code”) (a
“Performance Award”), the amount payable to Executive shall be determined by
multiplying the resulting amount by application of such pro-ration by the
applicable percentage of attainment of the performance goal as determined by the
Board.

(c) Payment Timing. Subject to Section 18, any amounts due under this Section 4
shall be payable as follows: (i) Accrued Amounts due pursuant to clauses (A),
(B) and (C) of Section 4(a) shall be payable in a lump-sum cash amount within
thirty (30) days of termination, (ii) Accrued Amounts due pursuant to clause
(D) of Section 4(a) shall be paid in accordance with the terms of the applicable
employee benefit plan, (iii) amounts due in connection with a Performance Award
shall be paid at the time such Performance Award was scheduled to be paid in
accordance with its terms, and (iv) amounts due pursuant to Section 4(b)(B) that
are not Performance Awards or options shall be payable within thirty (30) days
of termination, and (v) any option that become vested pursuant to, or that are
otherwise referenced in, Section 4(b)(B) shall be settled upon exercise of the
option pursuant to the terms of the option and this Agreement.

(d) Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i) “Cause” shall mean: (A) Executive’s continuing failure (except where due to
physical or mental incapacity) to substantially perform his duties hereunder
resulting in a material deterioration in the financial condition or operations
of the Company, (B) Executive’s willful malfeasance or gross neglect in the
performance of his duties hereunder resulting in material harm to the Company;
(C) Executive’s conviction of, or plea of guilty or nolo contendere to, a felony
or a misdemeanor involving moral turpitude; (D) the commission by Executive of
an act of fraud or embezzlement against the Company or any Affiliate (as defined
in Section 7); or (E) Executive’s willful material breach of any material
provision of this Agreement (as determined in good faith by the Board) which is
not remedied within fifteen (15) days after (I) receipt of written notice from
the Company specifying such breach and (II) the opportunity to appear before the
Board.

(ii) “Change of Control” shall have the meaning of such term as defined in the
LTI Plan.

(iii) “Date of Termination” means the date of Executive’s “separation from
service”, as defined in Treasury Regulation § 1.409A-1(h), from the Company, the
Parent Company and all Subsidiaries of the Parent Company.

 

-5-



--------------------------------------------------------------------------------

(iv) “Disability” shall have the same meaning as in, and shall be determined in
a manner consistent with any determination under, the long-term disability plan
of the Company in which Executive participates from time to time, or if
Executive is not covered by such a plan, “Disability” shall mean Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

(v) “Retirement” means Executive’s voluntary termination of employment with the
Company, the Parent Company and all Subsidiaries after at least three (3) months
(or such shorter period as determined by the Board) advance written notice to
the Company; provided, however, that such advance written notice shall not be
required after the occurrence of a Change of Control.

5. Confidentiality of Trade Secrets and Business Information. Executive agrees
that Executive shall not, at any time during Executive’s employment with the
Company or thereafter, disclose or use any trade secret, proprietary or
confidential information of the Company or any Subsidiary of the Parent Company
(collectively, “Confidential Information”), obtained by him during the course of
such employment, except for (i) disclosures and uses required in the course of
such employment or with the written permission of the Company, (ii) disclosures
with respect to any litigation, arbitration or mediation involving this
Agreement, including but not limited to the enforcement of Executive’s rights
under this Agreement, or (iii) as may be required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order such disclosure; provided
that, if, in any circumstance described in clause (iii), Executive receives
notice that any third party shall seek to compel him by process of law to
disclose any Confidential Information, Executive shall promptly notify the
Company and provide reasonable cooperation to the Company (at the Company’s sole
expense) in seeking a protective order against such disclosure. Notwithstanding
the foregoing, “Confidential Information” shall not include information that is
or becomes publicly known outside the Parent Company or the Company or any of
their subsidiaries other than due to a breach of Executive’s obligations under
this Section 5.

6. Return of Information. Executive agrees that at the time of any termination
of Executive’s employment with the Company or expiration of the Employment
Period, whether at the instance of Executive or the Company, and regardless of
the reasons therefor, Executive shall deliver to the Company (at the Company’s
expense), any and all notes, files, memoranda, papers and, in general, any and
all physical (including electronic) matter containing Confidential Information
(other than as he properly is retaining in connection with an action or other
proceeding as noted in clause (ii) or (iii) of Section 5) which are in
Executive’s possession, except as otherwise consented in writing by the Company
at the time of such termination. The foregoing shall not prevent Executive from
retaining copies of personal diaries, personal notes, personal address books,
personal calendars, and any other personal information (including, without
limitation, information relating to Executive’s compensation), but only to the
extent such copies do not contain any Confidential Information other than that
which relates directly to Executive, including his compensation.

 

-6-



--------------------------------------------------------------------------------

7. Noncompetition and Noninterference.

(a) Noncompetition. In consideration for the compensation payable to Executive
under this Agreement, Executive agrees that Executive shall not, other than in
carrying out his duties hereunder, (i) render services to a Competitor,
regardless of the nature thereof, nor (ii) engage in any activity which is in
direct conflict with or materially adverse to the interests of the Parent
Company or any Subsidiary. The covenant in this Section 7(a) shall apply to
Executive (x) during Executive’s employment with the Company and (y) for a
period of one (1) year following Executive’s Date of Termination if Executive
terminates his employment voluntarily and not due to Retirement.

(b) Noninterference. In consideration for the compensation payable to Executive
under this Agreement, Executive agrees that Executive shall not, during
Executive’s employment with the Company other than in carrying out his duties
hereunder and for a period of one (1) year after any termination of employment
(i) directly or indirectly recruit, solicit or induce, any employee, consultant
or independent contractor of the Parent Company or any Subsidiary, to terminate,
alter or modify such person’s employment or other relationship with the Parent
Company or any Subsidiary, nor (ii) directly or indirectly solicit any
then-current customer or business partner of the Parent Company or any
Subsidiary to terminate, alter or modify its relationship with the Parent
Company or the Subsidiary or to interfere with the Parent Company’s or any
Subsidiary’s relationships with any of its customers or business partners on
behalf of any enterprise that is a Competitor with the Parent Company or a
Subsidiary.

(c) Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i) “Affiliate” of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or entity specified.

(ii) “Competitor” shall mean any business or enterprise in the business of
producing chemicals, monomers or polymers of the types produced by the Company.
Notwithstanding the foregoing, Executive’s provision of services to an Affiliate
or unit of a Competitor that is not directly engaged in the business of
producing chemicals, monomers or polymers of the types produced by the Company
shall not be a violation of the restrictions of this Section 7. Nothing
contained herein shall prevent Executive from acquiring, solely as an
investment, any publicly-traded securities of any person so long as he remains a
passive investor in such person and does not own more than one percent (1%) of
the outstanding securities thereof.

(iii) “Subsidiary” of the Parent Company shall mean any corporation, limited
liability company, joint venture or partnership in which the Parent Company (or
its direct or indirect Subsidiary) holds more than 50 percent of the equity
interests.

8. Enforcement. Executive acknowledges and agrees that: (i) the purpose of the
covenants set forth in Sections 5 through 7 above (the “Restrictive Covenants”)
is to protect

 

-7-



--------------------------------------------------------------------------------

the goodwill, trade secrets and other confidential information of the Parent
Company and its Subsidiaries; (ii) because of the nature of the business in
which the Parent Company is engaged and because of the nature of the
Confidential Information to which Executive has access, it would be impractical
and excessively difficult to determine the actual damages of the Parent Company
in the event Executive breached any such covenants; and (iii) remedies at law
(such as monetary damages) for any breach of Executive’s obligations under the
Restrictive Covenants would be inadequate. Executive therefore agrees and
consents that if Executive commits any breach of a Restrictive Covenant, the
Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage. If
any portion of the Restrictive Covenants is hereafter determined to be invalid
or unenforceable in any respect, such determination shall not affect the
remainder thereof, which shall be given the maximum effect possible and shall be
fully enforced, without regard to the invalid portions. In particular, without
limiting the generality of the foregoing, if the covenants set forth in
Section 7 are found by a court or an arbitrator to be unreasonable, Executive
and the Company agree that the maximum period, scope or geographical area that
is found to be reasonable shall be substituted for the stated period, scope or
area, and that the court or arbitrator shall revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. If any of
the Restrictive Covenants are determined to be wholly or partially unenforceable
in any jurisdiction, such determination shall not be a bar to or in any way
diminish the Company’s right to enforce any such covenant in any other
jurisdiction.

9. Indemnification.

(a) The Company agrees that if Executive is made a party to, is threatened to be
made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was an officer, employee,
consultant or agent of the Parent Company or any Subsidiary, or was serving at
the request of, or on behalf of, the Parent Company or any Subsidiary as a
director, officer, member, employee, consultant or agent of another corporation,
limited liability corporation, partnership, joint venture, trust or other
entity, including service with respect to employee benefit plans, whether or not
the basis of such Proceeding is Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee, consultant or
agent of the Parent Company or other entity, Executive shall be indemnified and
held harmless by the Company to the fullest extent permitted or authorized by
the Company’s certificate of incorporation or by-laws or, if greater, by
applicable law, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorneys’ fees reasonably incurred, judgments,
fines, taxes or penalties arid amounts paid or to be paid in settlement and any
reasonable cost and fees incurred in enforcing his rights to indemnification or
contribution) incurred or suffered by Executive in connection therewith, and
such indemnification shall continue as to Executive even though he has ceased to
be a director, officer, member, employee, consultant or agent of the Company or
other entity and shall inure to the benefit of Executive’s heirs, executors and
administrators. The Company shall reimburse Executive for all costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by him in
connection with any Proceeding within twenty (20) business days after receipt by
the Company

 

-8-



--------------------------------------------------------------------------------

of a written request for such reimbursement and appropriate documentation
associated with these expenses. Such request shall include an undertaking by
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.

(b) Neither the failure of the Company (including its board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any proceeding concerning payment of amounts claimed by Executive under
Section 9(a) above that indemnification of Executive is proper because he has
met the applicable standard of conduct, nor a determination by the Company
(including its board, independent legal counsel or stockholders) that Executive
has not met such applicable standard of conduct, shall create a presumption or
inference that Executive has not met the applicable standard of conduct.

(c) The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy covering Executive at a level, and on terms and
conditions, no less favorable to him than the coverage the Company provides
other similarly-situated executives until such time as suits against Executive
are no longer permitted by law.

(d) Nothing in this Section 9 shall be construed as reducing or waiving any
right to indemnification, or advancement of expenses, Executive would otherwise
have under the Company’s certificate of incorporation or by-laws or under
applicable law.

10. Arbitration. In the event that any dispute arises between the Company and
Executive regarding or relating to this Agreement and/or any aspect of
Executive’s employment relationship with the Company, the parties consent to
resolve such dispute through mandatory arbitration in Houston, Texas (or such
other location as shall be mutually agreed between the parties) administered by
JAMS pursuant to its Employment Arbitration Rules & Procedures and subject to
JAMS Policy on Employment Arbitration Minimum Standards of Procedural Fairness.
The parties hereby consent to the entry of judgment upon award rendered by the
arbitrator in any court of competent jurisdiction. Notwithstanding the
foregoing, however, should adequate grounds exist for seeking immediate
injunctive or immediate equitable relief, any party may seek and obtain such
relief. The parties hereby consent to the exclusive jurisdiction of the state
and Federal courts of or in the State of Texas for purposes of seeking such
injunctive or equitable relief as set forth above.

11. Mutual Representations.

(a) Executive acknowledges that before signing this Agreement, Executive was
given the opportunity to read it, evaluate it and discuss it with Executive’s
personal advisors. Executive further acknowledges that the Company has not
provided Executive with any legal advice regarding this Agreement.

(b) Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) shall not
constitute a default under, or conflict with, any agreement or other instrument
to which he is a party or by which he is bound and (ii) as to his execution and
delivery of this Agreement do not require the consent of any other person.

 

-9-



--------------------------------------------------------------------------------

(c) The Company represents and warrants to Executive that (i) the execution,
delivery and performance of this Agreement by the Company and by the Parent
Company has been fully and validly authorized by all necessary corporate action,
(ii) the persons signing this Agreement on behalf of the Company and the Parent
Company are duly authorized to do so, (iii) the execution, delivery and
performance of this Agreement does not violate any applicable law, regulation,
order, judgment or decree or any agreement, plan or corporate governance
document to which the Company or the Parent Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the parties, it
shall be a valid and binding obligation of the Company and the Parent Company
enforceable against it in accordance with its terms.

(d) Each party hereto represents and warrants to the other that this Agreement
constitutes the valid and binding obligations of such party enforceable against
such party in accordance with its terms.

12. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when delivered
(i) personally, (ii) by registered or certified mail, postage prepaid with
return receipt requested, (iii) by facsimile with evidence of completed
transmission, or (iv) delivered by overnight courier to the party concerned at
the address indicated below or to such changed address as such party may
subsequently give such notice of:

If to the Company and/or the Parent Company:

Lyondell Chemical Company

One Houston Center, Suite 700

1221 McKinney Street

Houston, Texas 77010

Fax: (713) 652 7312

Attention: Craig Glidden, Executive Vice President and Chief Legal Officer

If to Executive:

James L. Gallogly

15 Mott Lane

Houston, Texas, 77024

13. Assignment and Successors. This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that in the event of a merger, consolidation, or transfer or sale of
all or substantially all of the assets of the Parent Company with or to any
other individual(s) or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Parent Company hereunder, and such transferee or successor
shall be required to assume such obligations by contract (unless such assumption
occurs by operation of law). Anything herein to

 

-10-



--------------------------------------------------------------------------------

the contrary notwithstanding, Executive shall be entitled to select (and change,
to the extent permitted under any applicable law) a beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder following Executive’s
death or judicially determined incompetence by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.

14. Governing Law; Amendment. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without reference to
principles of conflict of laws. This Agreement may not be amended or modified
except by a written agreement executed by Executive and the Company or their
respective successors and legal representatives.

15. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

16. Tax Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

17. No Waiver. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement. Any provision of this Agreement may
be waived by the parties hereto; provided that any waiver by any person of any
provision of this Agreement shall be effective only if in writing and signed by
each party and such waiver must specifically refer to this Agreement and to the
terms or provisions being modified or waived.

18. Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A of the Code and the Treasury Regulations and binding guidance
promulgated thereunder (“Section 409A”) with respect to amounts, if any, subject
thereto and shall be interpreted and construed and shall be performed by the
parties consistent with such intent. To the extent Executive would otherwise be
entitled to any payment under this Agreement, or any plan or arrangement of the
Company or its Affiliates, that constitutes a “deferral of compensation” subject
to Section 409A and that if paid during the six (6) months beginning on the Date
of Termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by the Company), the payment will be paid to
Executive on the earlier of the six (6) month anniversary of his Date of
Termination or death. To the extent Executive would otherwise be entitled to any
benefit (other than a payment) during the six (6) months beginning on
termination of Executive’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided on the
earlier of the first day following the six (6) month anniversary of Executive’s
Date of Termination or death. Any

 

-11-



--------------------------------------------------------------------------------

payment or benefit due upon a termination of employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided only upon a “separation from service” as defined in Treasury Regulation
§ 1.409A-1(h). Each payment made under this Agreement shall be deemed to be a
separate payment for purposes of Section 409A. Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation
§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation § 1.409A-1 through A-6. Notwithstanding
anything to the contrary in this Agreement or elsewhere, any payment or benefit
under this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided only to the
extent that the expenses are not incurred, or the benefits are not provided,
beyond the last day of the second calendar year following the calendar year in
which Executive’s “separation from service” occurs; and provided further that
such expenses are reimbursed no later than the last day of the third calendar
year following the calendar year in which Executive’s “separation from service”
occurs. To the extent any expense reimbursement (including without limitation
any reimbursement of interest or penalties related to taxes) or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

19. Legal Fees. The Company shall pay or reimburse Executive for all reasonable
legal fees, up to a maximum of $10,000, incurred by him in connection with the
negotiation of this Agreement and any other agreements documenting his
employment arrangement with the Company.

20. Headings. The Section headings contained in this Agreement are for
convenience only and in no manner shall be construed as part of this Agreement.

21. Entire Agreement. Except as otherwise set forth herein, this Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and shall supersede all prior agreements, whether written or oral,
with respect thereto. As of May 14, 2014, this Agreement shall supersede the
Prior Employment Agreement in its entirety. In the event of any inconsistency
between the terms of this Agreement and the terms of any other Company plan,
policy, equity grant, arrangement or agreement with Executive, the provisions
most favorable to Executive shall govern.

22. Duration of Terms. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to give effect to such rights and obligations.

 

-12-



--------------------------------------------------------------------------------

23. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, Executive, the Company and the Parent Company have caused
this Agreement to be executed as of the date first above written.

 

LYONDELLBASELL INDUSTRIES N.V. By:   /s/ Craig B. Glidden Name:   Craig B.
Glidden Title:   Executive Vice President and Chief Legal Officer LYONDELL
CHEMICAL COMPANY By:   /s/ Craig B. Glidden Name:   Craig B. Glidden Title:  
Executive Vice President and Chief Legal Officer EXECUTIVE   /s/ James L.
Gallogly   James L. Gallogly

 

-13-